823 F.2d 549Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hubert J. WARD, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 87-3548
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided July 7, 1987.

Hubert J. Ward, petitioner pro se.
Sylvia Theresa Kaser, James Michael O'Neill, U. S. Department of Labor, for respondents.
Before RUSSELL, HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Hubert J. Ward petitions for review of the decision of the Benefits Review Board (Board) affirming the Administrative Law Judge's (ALJ) denial of his claim for black lung disability payments under the Federal Coal Mine Health and Safety Act of 1969 (Black Lung Act), as amended, 30 U.S.C. Secs. 901 et seq.  The Director, Office of Workers' Compensation Programs, moves this Court to dismiss the petition as untimely filed.


2
The Board issued its decision on November 17, 1986.  Ward subsequently requested review via a letter which was received by the Board on January 20, 1987.  Section 921(c), 33 U.S.C., requires that a petition for review be filed in the United States Court of Appeals within sixty days following issuance of the Board's order.  Ward's time to petition for review thus expired on January 16, 1987.


3
Even if Ward's request for review had been received by this Court, as required by the statute, on January 20, 1987 it would not have been timely.  We, therefore, grant the Director's motion to dismiss and dismiss the petition as untimely.  We dispense with oral argument as it would not significantly aid the decisional process.


4
DISMISSED.